This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO UNINSURED
 3 EMPLOYERS’ FUND,

 4          Petitioner-Appellee,

 5 v.                                                                    NO. A-1-CA-36705

 6   GREG GALLEGOS, a/k/a
 7   GREG McCOOL d/b/a
 8   MONSTER CONTRUCTION
 9   & ROOFING,

10          Respondent-Appellant.

11 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
12 Alan M. Malott, District Judge

13 New Mexico Uninsured Employers’ Fund
14 Richard P. Bustamante
15 Albuquerque, NM

16 for Appellee

17 Greg Gallegos
18 Albuquerque, NM

19 Pro Se Appellant

20                                 MEMORANDUM OPINION

21 VIGIL, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                        _______________________________
7                                        MICHAEL E. VIGIL, Judge


8 WE CONCUR:


 9 ___________________________________
10 J. MILES HANISEE, Judge



11 _________________________________
12 EMIL J. KIEHNE, Judge




                                           2